IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 183 MAL 2015
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ANGEL MONTES,                 :
                              :
              Respondent      :


COMMONWEALTH OF PENNSYLVANIA, : No. 184 MAL 2015
                              :
              Respondent      :
                              : Cross Petition for Allowance of Appeal
                              : from the Order of the Superior Court
         v.                   :
                              :
                              :
ANGEL MONTES,                 :
                              :
              Petitioner      :


                                      ORDER


PER CURIAM

      AND NOW, this 27th day of July, 2015, the Petition for Allowance of Appeal and

Cross Petition for Allowance of Appeal are DENIED.